Name: Commission Regulation (EEC) No 3142/90 of 30 October 1990 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/26 Official Journal of the European Communities 31 . 10. 90 COMMISSION REGULATION (EEC) No 3142/90 of 30 October 1990 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 2499/90 (3), as last amended by Regulation (EEC) No 2956/90 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2499/90 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies referred to in Article 14 of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. 2. There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68. Article 2 This Regulation shall enter into force on 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1990. For the Commission Ray MAC SHARRY Member of the Commission ( l) OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 378, 27. 12. 1989, p. 1 . 3) OJ No L 236, 31 . 8 . 1990, p. 21 . (4) OJ No L 282, 13. 10 . 1990, p. 23. 31 . 10 . 90 Official Journal of the European Communities No L 302/27 ANNEX to the Commission Regulation of 30 October 1990 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 19,32 0401 10 90 I 18,11 0401 20 1 1 I 26,49 0401 20 19 I 25,28 0401 20 91 I 32,05 0401 20 99 I 30,84 0401 30 1 1 I 81,80 0401 30 19 \ 80,59 0401 30 31 156,79 0401 30 39 \ 155,58 0401 30 91 262,37 0401 30 99 I 261,16 0402 10 11 0 140,19 0402 10 19 0 132^4 0402 10 91 00 1,3294 / kg + 29,35 0402 10 99 00 1,3294 / kg + 22,10 0402 21 11 0 205,55 0402 21 17 0 198,30 0402 21 19 0 198,30 0402 21 91 0 240,12 0402 21 99 0 232,87 0402 29 1 1 000 1,9830 / kg + 29,35 0402 29 15 00 1,9830 / kg + 29,35 0402 29 19 00 1,9830 / kg + 22,10 0402 29 91 00 2,3287 / kg + 29,35 0402 29 99 00 2,3287 / kg + 22,10 0402 91 1 1 0 30,28 0402 91 19 0 30,28 0402 91 31 0 37,85 0402 91 39 0 37,85 0402 91 51 0 156,79 0402 91 59 0 155,58 0402 91 91 0 262,37 0402 91 99 0 261,16 0402 99 11 0 49,85 0402 99 19 0 49,85 0402 99 31 00 1,5316 / kg + 25,73 0402 99 39 00 1,5316 / kg + 24,52 0402 99 91 00 2,5874/ kg + 25,73 0402 99 99 00 2,5874/ kg + 24,52 No L 302/28 Official Journal of the European Communities 31 . 10. 90 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 11 28,90 0403 10 13 34,46 0403 10 19 84,21 0403 10 31 0 0,2286 / kg + 28,14 0403 10 33 (') 0,2842 / kg + 28,14 0403 10 39 0 0,78 17 / kg + 28,14 0403 90 11 140,19 0403 90 13 205,55 0403 90 19 240,12 0403 90 31 (') 1,3294 / kg + 29,35 0403 90 33 (') 1,9830 / kg + 29,35 0403 90 39 0 2,3287 / kg + 29,35 0403 90 51 28,90 0403 90 53 34,46 0403 90 59 84,21 0403 90 61 0 0,2286 / kg + 28,14 0403 90 63 (') 0,2842 / kg + 28,14 0403 90 69 (') 0,781 7 / kg + 28,14 0404 10 11 \ 25,93 0404 10 19 ( l) 0,2593 / kg + 22,10 040410 91 (2) 0,2593 / kg 0404 10 99 (2) 0,2593 / kg + 22,10 0404 90 1 1 140,19 0404 90 13 \ 205,55 0404 90 19 || 240,12 0404 90 31 \ 140,19 0404 90 33 || 205,55 0404 90 39 l 240,12 0404 90 51 (') 1,3294 / kg + 29,35 0404 90 53 00 1,9830 / kg + 29,35 0404 90 59 0 2,3287 / kg + 29,35 0404 90 91 0 1,3294 / kg + 29,35 0404 90 93 00 1,9830 / kg + 29,35 0404 90 99 0 2,3287 / kg + 29,35 0405 00 10 270,82 0405 00 90 II 330,40 0406 10 10 ¢ 0 238,56 0406 10 90 0 286,53 0406 20 10 00 ' 410,84 0406 20 90 0 410,84 0406 30 10 00 190,97 0406 30 31 00 177,48 0406 30 39 00 190,97 0406 30 90 00 287,69 0406 40 00 00 148,14 0406 90 1 1 00 239,65 31 . 10 . 90 Official Journal of the European Communities No L 302/29 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 90 13 00 194,61 0406 90 15 00 194,61 0406 90 17 00 194,61 0406 90 19 00 410,84 0406 90 21 00 239,65 0406 90 23 00 189,81 0406 90 25 00 189,81 0406 90 27 00 189,81 0406 90 29 00 189,81 0406 90 31 00 189,81 0406 90 33 0 189,81 0406 90 35 00 189,81 0406 90 37 00 189,81 0406 90 39 00 189,81 0406 90 50 00 189,81 0406 90 61 0 410,84 0406 90 63 0 410,84 0406 90 69 0 410,84 0406 90 71 0 238,56 0406 90 73 0 189,81 0406 90 75 0 189,81 0406 90 77 0 189,81 0406 90 79 0 189,81 0406 90 81 0 189,81 0406 90 83 0 189,81 0406 90 85 0 189,81 0406 90 89 00 189,81 , 0406 90 91 0 238,56 0406 90 93 0 238,56 0406 90 97 0 286,53 0406 90 99 0 286,53 1702 10 10 I 36,29 1702 10 90 II 36,29 2106 90 51 36,29 2309 10 15 l 102,12 2309 10 19 \ 132,70 2309 10 39 \ 124,33 2309 10 59 \ 102,54 2309 10 70 I 132,70 2309 90 35 I 102,12 2309 90 39 I 132,70 2309 90 49 I 124,33 2309 90 59 I 102,54 2309 90 70 132,70 No L 302/30 Official Journal of the European Communities 31 . 10. 90 (') The levy on 100 kg of product falling within this subheading is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (*) The levy on 100 kg of product falling within this subheading is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this subheading imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 .